DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 9, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the copy of references: 2004041764, 2007052646, 2008062113 and 2013285998 do not existed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Applicant’s Preliminary Amendment filed December 9, 2019 is presented for examination. Claims 1-4, 6, 8, 10, 12-15 and 17-25 are pending. Claims 5, 7, 9, 11 and 16 are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri US Patent Application Publication No. 2007/0216631 in view of Kanno et al. (Hereinafter “Kanno”) US Patent Application Publication No. 2009/0027097.

Referring to claim 1, Nojiri teaches a latch [ab], comprising: 
a first latch circuit [33 of fig. 1; ab] connected to a first control signal terminal, a data signal terminal and a transmission node [0035, D0 to D17; transmission circuit, ab; 0013-0014], the first latch circuit configured to, under control of a first pulse control signal from the first control signal terminal, latch a data signal from the data signal terminal at a first latch node and transmit the data signal to the transmission node [STX signal is inputted to a first-stage delay 
a second latch circuit [34 of fig. 1, 3] connected to the transmission node, a first switch signal terminal and an output node, the second latch circuit configured to, under control of a first switch signal from the first switch signal terminal [signal switching circuit, 0046; 0053; 0060], latch a data signal from the transmission node at a second latch node and output the data signal to the output node [0050-0054; 421, 422, 423 of fig. 7; 0045-0047]; wherein a loop in the second latch circuit is turned off in response to the data signal written to the second latch node [signals looping between the signal transmission circuit 422 and the shift pulse generating circuit 423 are cut off when the horizontal synchronization signal HSYNC is inputted, 0062; 42 of fig. 7].
However, Nojiri does not explicitly teach latch nodes although it teaches latch circuits. Kanno teaches notes of slaver latch and n1 of the master latch [0091; 0101; 0182-0184; n, n1, /n of fig. 39].
It would have been obvious to one of ordinary skill in the art to add the feature of Kanno to the system of Nojiri as an essential means to provide stability when driving a plurality of source lines divided into a plurality of batches.

Referring to claim 14, Nojiri and Kanno teach the invention substantially as claimed as specified in the claim 1 above. Kanno further teaches potentials in sequence [low potential and high potential sides, 0070-0079; 0095; 0105-0106; 0138].



Referring to claim 20, Nojiri and Kanno teach the invention substantially as claimed. Nojiri further teaches a display device [image display device, ab, fig. 1].

Allowable Subject Matter
Claims 2-4, 6, 8, 10, 12, 13, 15, 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitations of claims 2, 3, 21 or 22, taken together with other limitations of claim 1, or limitations of claims 15 or 24, taken together with other limitations of claim 14, or limitations of claims 18 or 25, taken together with other limitations of claim 17, are not disclosed in the prior art of record.
Claims 4, 6, 8, 13, 19 and 23, further limiting to claim2, 3, 18 and 21 are also objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/
Primary Examiner, Art Unit 2691